DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-38 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang US 2010/0237526.
Regarding claims 35-38, Zhang discloses a pet toy, comprising: a housing (50) defining openings (54, 46); and an insert (51) configured to fit at least partly within at least one opening of the housing, wherein the insert is expandable, when heated or when exposed to microwave energy, from a first configuration in which the insert is capable of freely moving into and/or out of the at least one opening of the housing to a second configuration in which the insert is inhibited from moving out of the at least one opening (Zhang, ¶0022); wherein an outer surface of the housing (knit) and/or an outer surface of the insert comprises a textured surface, and wherein the textured surface includes at least one of multiple ribbings, multiple grooves, multiple dimples, multiple protrusions and multiple bumps (Zhang, ¶0016) (Zhang, ¶0028. In that the insert comprises pellets which are multiple bumps).

Claim(s) 21, 24-26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dubinins et al US 6,981,471.
Regarding claims 21, 25 and 26, Dubinins discloses a pet toy, comprising: a housing (101) defining a first opening (303), a second opening (304), and a cavity; and an insert (102) configured to fit at least partly within the first opening of the housing or the second opening of the housing, and then to be expanded to substantially fill the first opening or the second opening; wherein the cavity is interconnected with the first opening and the second opening (Dubinins, Figure 1). Dubinins is capable of performing the functional language of the claim. 
Regarding claim 24, Dubinins further discloses the insert is further configured to fit at least partly within the cavity (Dubinins, Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, 27, 28, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubinins et al US 6,981,471 in view of Hague et al US 2005/0071927.
Regarding claim 22, Dubinins discloses an animal chew positioned within the cavity. Not disclosed is the chew being edible. Hague teaches an edible chew. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the edible chew of Hague for the chew of Dubinins, as to provide an equitable chew capable of being consumed by an animal.
Regarding claim 23, Dubinins in view of Hague further discloses the interconnection of the cavity with the first opening and the second opening facilitates the one or more edible items being accessible via the first opening or the second opening in response to removal of the insert from the first opening or the second opening (Dubinins, Figure 1).
Regarding claim 27, Dubinins in view of Hague further discloses the housing being constructed from a synthetic material (Dubinins, column 3: lines 43-46) and the insert is constructed from an edible material (Hague, abstract).
Regarding claims 28, 30 and 31, Dubinins discloses a method for making a pet toy, the pet toy including a housing (101) defining an opening (Dubinins, Figure 3) having an interior surface, the method comprising: applying an adhesive to the interior surface of the opening of the housing (Dubinins, column 4: lines 3-7); and positioning an insert (102) at least partly within the opening (Dubinins, Figure 3) of the housing, wherein the adhesive facilitates binding between the insert and the interior surface of the opening. Not disclosed is expanding the insert. Hague discloses an expandable insert (Hague, abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the insert of Hague for the insert of Dubinins, and to expand the insert to substantially fill the opening, as to provide a secure insert for the housing of Dubinins.
Regarding claim 32, Dubinins in view of Hague further discloses the insert is a first insert and the opening is a first opening, wherein the housing further includes a second opening (at 302), the method further comprising applying additional adhesive to an interior surface of the second opening (Dubinins, column 4: lines 3-7). 
Regarding claim 33, Dubinins in view of Hague further discloses the opening includes an interior region that defines a non-uniform shape (in that the shape is interrupted by 301, 302) .
Regarding claim 34, Dubinins in view of Hague further discloses the insert is constructed from an edible material (Hague, abstract).

Allowable Subject Matter
Claims 29, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dubinins in view of Hague disclose an expanding insert. However, the insert of Hague is expanded with hydrogen peroxide, not heat or microwave energy.
Zhang discloses separate compartments which separate the openings (Zhang, ¶0026). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070227464.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642